EX-99.2.htm UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The following pro forma combined balance sheet and statement of operations have been derived from the balance sheet and statement of operations of Integrated Media Holdings, Inc.("IMHI") at December 31, 2007 and for the year then ended, and adjusts such information to give effect to the acquisition of TeleChem International Inc.,("TeleChem"), as if the acquisition had occurred at December 31, 2007. The pro forma combined balance sheet and statement of operations are presented for informational purposes only and does not purport to be indicative of the financial condition that would have resulted if the acquisition had been consummated at December 31, 2007. The pro forma balance sheet and statement of operations should be read in conjunction with the notes thereto and TeleChem’s financial statements and related notes thereto contained elsewhere in this filing. On February 6, 2008, Integrated Media Holdings, Inc., a Delaware corporation (“IMHI” or the “Company”), filed a Current Report on Form 8-K (the “Original Filing”) announcing, among other things, the merger of TeleChem International, Inc. (“TeleChem”) a privately held Delaware corporation(“TeleChem”) with and into a wholly-owned subsidiary of IMHI (the “Merger”), and that as a result TeleChem became a wholly owned subsidiary of IMHI. It is the intention of the parties for IMHI to divest itself of those operations designated as Discontinued Operations in IMHI's December 31, 2007 Form 10-KSB, upon completion of the merger. For accounting purposes, this transaction was treated as an acquisition of IMHI and a recapitalization of TeleChem. TeleChem is the accounting acquirer and the results of its operations carryover. Accordingly, the operations of IMHI are not carried over. The pro forma combined financial statements at December 31, 2007 and for the year then ended are presented based on this recapitalization, whereby upon completion of this transaction, TeleChem [which will change its name to Arrayit] will have 36.647,571 of its $ 0.001 par value common share issued and outstanding and 3,810,262 of its $ 0.001 par value Series A preferred shares issued and outstanding and nil of its $ 0.001 par value Series C preferred shares issued and outstanding. as of December 31, 2007. Pro Forma Unaudited Combined Balance Sheet as of December 31, 2007 TeleChem IMHI Issue Preferred shares& Warrants Reverse split 30:1 Convert Preferred shares Elimination of IMHI Equity Assign Value to IMHI under Reverse Merger Restate Share Capital Combined Arrayit 31-Dec-07 31-Dec-07 (a) (b) (c) (d) (e) (f) 31-Dec-07 ASSETS CURRENT ASSETS Cash $- $- $- $- $- Accounts receivable 294,186 - - - 294,186 Inventory 309,246 - - - 309,246 Prepaids 120,000 - 120,000 723,432 - 723,432 Furniture fixtures & equipment 55,395 - - 55,395 Assets held for resale - 247,945 247,945 Deposit 18,924 18,924 Restricted cash 103,836 - - - 103,836 $901,587 $- $247,945 $- $- $- $- $1,149,532 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $4,796,835 $855,583 $- $- $- $5,652,418 Due to related parties 337,616 - - - 337,616 Customer deposits 29,580 29,580 Bank Overdraft 29,495 29,495 - - Derivative liability - 226,544 100,000 326,544 Notes payable related parties 959,338 2,152,724 3,112,062 Notes payable 110,157 - - - 110,157 6,263,021 - 3,234,851 100,000 - 9,597,872 Liabilities held for resale 1,463,890 1,463,890 Notes payable, long term 327,340 327,340 6,590,361 4,698,741 100,000 - 11,389,102 STOCKHOLDERS' EQUITY (CAPITAL DEFICIENCY) Common stock 1,667 16,419 (15,872) 36,100 (36,647) 34,981 36,648 Preferred stock - 3,810 103 (103) (3,810) 3,810 3,810 Additional paid in capital - 32,779,304 98,897 15,872 (35,997) (32,858,076) - Accumulated deficit (5,690,441) (37,250,329) (199,000) 37,449,329 (4,550,796) (38,791) (10,280,028) (5,688,774) (4,450,796) (100,000) - 4,550,796 (4,550,796) - (10,239,570) $901,587 $247,945 $- $- $4,550,796 $(4,550,796) $- $1,149,532 Pro Forma Combined Unaudited Statement of Operations for the year ended December 31, 2007 TeleChem IMHI Issue Preferred shares& Warrants Reverse split 30:1 Convert Preferred shares Elimination of IMHI Equity Assign Value to IMHI under Reverse Merger Restate Share Capital Combined Arrayit 2007 2007 (a) (b) (c) (d) (e) (f) 2007 Total Revenues $ 3,821,490 $ - $ - $ - $ 3,821,490 Cost of Sales 2,663,769 2,663,769 Gross Margins 1,157,721 - 1,157,721 Selling, General & Admin 1,240,709 2,295,025 199,000 3,734,734 Loss from continuing operations before other income (expense) (82,988 ) (2,295,025 ) (199,000 ) - (2,577,013 ) Gain on derivative liability 724,320 724,320 Gain on sale of subsidiary 3,510,458 3,510,458 Legal expense (1,895,268 ) (1,895,268 ) Interest expense (521,502 ) (574,696 ) (1,096,198 ) Income (loss) from continuing operations (2,499,758 ) 1,365,057 (199,000 ) - (1,333,701 ) Loss from discontinued operations (794,960 ) (794,960 ) NET INCOME (LOSS) (2,499,758 ) 570,097 (199,000 ) - (2,128,661 ) Deemed dividend on preferred stock 3,156,003 3,156,003 Net income (loss) attributable to common shareholders from operations $ (2,499,758 ) $ 570,097 $ (199,000 ) $ (3,156,003 ) $ - $ - $ - $ - $ (5,284,664 ) Common shares outstanding 36,647,571 Earnings per share Basic and Fully Diluted Continuing Operations $ (0.036 ) Discontinued Operations $ (0.022 ) $ (0.058 ) (a) Issue Preferred Shares for TeleChem's net assets and consultants fees Issue Warrants for Consultants Effective February 21, 2008, we completed the Plan and Agreement of Merger by and among us, TeleChem International, Inc., the majority shareholders of TeleChem, Endavo Media and Communications, Inc., a Delaware corporation and TCI Acquisition Corp., a Nevada corporation, and wholly owned subsidiary of the Company.Consummation of the merger did not require a vote of our shareholders.We issued 103,143 shares of Series C Convertible Preferred Stock to the Shareholders of TeleChem in exchange for 100% of the equity interests of TeleChem resulting in TeleChem being a wholly owned subsidiary We also issued 3,143 shares of Series C Convertible Preferred Stock as compensation for services in connection with the acquisition The former shareholders of TeleChem and the consultants now own approximately 98.51% of the outstanding interest and voting rights of the parent company.The Preferred Stock is convertible into 36,100,000 shares of common stock after, but not before, the effective date of the reverse split of the outstanding Integrated Media common stock, with conversions in any quarter being limited to 25% of the original issued Series C preferred shares to the holder. The value of the 3,143 Series C preferred shares issued to consultants, convertible at 350 to one common shares was determined by applying the close on the OTCBB of $0.09 to yield $99,000 On January 19, 2008 IMHI issued 1,250,000 warrants to some IMHI noteholders, expiring on January 19, 2013 exerciseable at $0.01, inconnection with the Arrayit business combination.At February 21, 2008 the market value of the IMHI shares was $0.09, yielding an expense of $100,000. (b) Reverse Split Pursuant to the agreement of merger, the Company will implemented a reverse stock split of our common stock outstanding as of February 8, 2008 (the “Record Date”) on the basis of one post-split share for every thirty (30) pre-split shares.As the pre-existing Series A preferred shares contain an anti-dilution term, a deemed dividend will be record to reflect the economic effect of the non-applicability of the reverse split to the Series A preferred shareholders. Common Stock Additional Paid In Shares Amount Capital Reverse split 30:1 (15,871,953) (15,872) 15,872 Deemed dividend on preferred shares (3,156,003) Discount on preferred shares associated with deemed dividend 3,156,003 (15,871,953) (15,872) 15,872 (c) Convert Preferred Shares Once the Company has obtained the necessary regulatory clearances, the Preferred Series C shareholders will be able to convert their 103,143 Preferred Shares into 36,100,000 common shares. (d) Elimination of IMHI’s Stockholders’ Equity. In accordance with reverse acquisition accounting, the financial statements subsequent to the date of the transaction will be presented as a continuation of Arrayit and as a result the stockholders' equity of IMHI which is equal to the book value of net assets, has been eliminated as follows: Total Elimination IMHI share capital - Common 36,647 IMHI share capital - Preferred 3,810 IMHI additional paid in capital 32,858,076 IMHI accumulated deficit (37,449,329) Adjusted book value of IMHI net assets (4,550,796) (e) Record Value Assigned to IMHI Under Reverse Merger Accounting As at the date of the transaction, IMHI does not have any significant ongoing operations or non-continued assets and as a result the transaction will be accounted for as a recapitalization using accounting principles applicable to reverse acquisitions and accordingly, no goodwill is recorded and the value assigned to IMHI is equal to the book value of the net assets of Arrayit as at the date of the transaction. As at December 31, 2007, the adjusted net book value of the net assets deficiency of IMHI(as calculated in (b) above) is $ (4,550,796). (f) Restatement of Share Capital Under Reverse Merger Accounting In accounting for this reverse merger, the legal share capital is that of IMHI (the legal parent) and the value of the share capital is calculated as described above.The share capital calculations take into account the 30:1 reverse split and the conversion of the Series C preferred shares. Upon completion of this transaction, Arrayit will have 36,647,571 of its $US 0.001 par value common share issued and outstanding and 3,810,262 of its $ 0.001 pare value Series A preferred shares issued and outstanding and nil of its $ 0.001 par value Series C preferred shares issued and outstanding. In addition, Arrayit will have 7,202,500 warrants and options to purchase common shares after reflecting the cancellation of 1,750,000 common stock purchase warrants surrendered as consideration for the disposition of the former Endavo subsidiary of IMHI. Adjustments are required to reconcile the pro-forma consolidated share capital as follows: Additional Total Common Stock Preferred Stock Paid In Stockholders Shares Amount Shares Amount Capital Deficit Equity IMHI at December 31, 2007 16,419,262 16,419 38,100,262 3,810 32,779,304 (37,250,329) (4,450,796) TeleChem at December 31, 2007 33,350 1,667 (5,690,441) (5,688,774) (a) Issue Preferred Shares for TeleChem's net assets and consultants fees 103,143 103 98,897 (99,000) - Issue Warrants (100,000) (100,000) (b) Reverse Split Reverse split 30:1 (15,871,953) (15,872) 15,872 - Deemed dividend on preferred shares (3,156,003) (3,156,003) Discount on preferred shares 3,156,003 3,156,003 associated with deemed dividend (c) Convert Preferred Shares to common 36,100,000 36,100 (103,143) (103) (35,997) - (d) Elimination of IMHI’s Stockholders’ Equity. (36,647,047) (36,647) (38,100,262) (3,810) (32,858,076) 37,449,329 4,550,796 (e) Record Value Assigned to IMHI Under Reverse Merger Accounting - (4,550,796) (4,550,796) (f) Restate share capital 36,613,697 34,981 38,100,262 3,810 (38,791) - 36,647,309 36,648 38,100,262 3,810 0 (10,280,028) - (10,239,570)
